Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/04/2021 has been entered.  Claims 1 & 3-6 remain pending.  Claim 2 has been cancelled.  

The amendments to the claims have overcome the rejection of claim 5 under 35 USC 112(b) made in Non-Final Rejection mailed 12/31/2020 and that rejection is hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. The amendments to the claim shave changed the scope of the claims necessitating modified grounds of rejection. Please see modified grounds of rejection below. 
(a) Regarding the proposed combination: 
(i) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(ii) The Applicant argues that the proposed subcombination of Pawlicki in view of Bross does not disclose nor teach wherein the claimed angle α is substantially less than 180˚. 
(iii) The Examiner respectfully disagrees.  The disclosed structure of Bross was not incorporated into the disclosure of Pawlicki; rather, the teachings of Bross establishing the claimed angle α as a result effective variable was incorporated into the disclosure of 
(iv) The Applicant argues that the proposed combination of Pawlicki in view of Bross in further view of La Bour does not disclose nor teach “the upper cutwater throat area (2’) being dimensioned greater than and not equal to the lower cutwater throat area (1’)” nor “the end of passage (4’) for the upper cutwater (C2) being dimensioned with an upper cutwater passage area that is greater than and not equal to a corresponding lower cutwater passage area of the corresponding end of passage (3’) for the lower cutwater (C1)” since La Bour discloses a lower cutwater and upper cutwater “that are substantially equal to each other” including “throat areas at the pump’s discharge”.
(v) The Examiner respectfully disagrees.  La Bour teaches that the pressure and flow about the impeller is equal (Col 2 Lns 21-24) and that each passage area, including the throat (Page 2 Col 1 Lns 10-13, must be balanced in size (Page 2 Col 1 Lns 14-20) which La Bour establishes as a result effective variable affecting efficiency of the volute (Page 2 Col 1 Lns 26-31), in order to minimize shock of the mixing flows at the discharge area (Col 2 Lns 14-20).  
(vi) Following the teachings of La Bour, the upper cutwater of Pawlicki as modified by Bross receives a far larger portion of total flow than the unmodified disclosed invention of Pawlicki; this increased proportion of flow requires that, when balanced as taught by La Bour, the upper cutwater throat and passage areas be increased and the lower cutwater throat and passage areas be decreased in order for the flow from each end passage being equal in flow velocity thereby minimizing shock and maximizing efficiency with the sizing of the throats (i.e. establishing the respective portion of maximum flow for each of the upper and lower cutwater passage areas) being an obvious modification 
(vii) The Applicant further argues that “Bross expressly teaches away from … Pawlicki” therefore it would not have been obvious for one of ordinary skill to incorporate teachings of Bross into the proposed combination and cites passages of Bross identifying deficiencies in the invention disclosed by Pawlicki as evidence.
(viii) The Examiner respectfully disagrees. The teachings of Bross which establish the angle α as a result effective variable from being incorporated into the disclosure of Pawlicki stand alone.  The identification of deficiencies in the invention disclosed by Pawlicki does not invalidate the above aforementioned teachings of Bross nor preclude the modification of Pawlicki to optimize the angle α through routine experimentation which requires only ordinary skill in the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2955540 to Pawlicki in view of US 6146095 to Bross in further view of US 2134254 to La Bour.
(a) Regarding claims 1, 3, and 6:
(i) Pawlicki discloses a volute for a pump (see title) comprising: 
a volute wall (volute casing 1); a pump inlet (4, Fig 1) for receiving a fluid being pumped (claim 1);  
a pump discharge (discharge 5, Fig 2) for providing the fluid being pumped (Fig 2); and 
a casing vane (splitter element 8) configured on the volute wall forming double volutes in the volute (Fig 2) and being configured with an upper cutwater (distal end of splitter element 8 facing incoming flow) farthest from the pump discharge (Fig 2) defining an upper cutwater throat area (minimum cross sectional area of channel 7) and an end of passage for the upper cutwater (Fig 2), and 
also configured with a lower cutwater (sharp corner portion of volute casing 1 near downstream distal end of splitter element 8, Fig 2) closest to the pump discharge (Fig 2) defining a lower cutwater throat area (minimum cross sectional area of channel 6) and a corresponding end of passage for the lower cutwater (Fig 2), 
the fluid flowing in the volute (Col 2 Lns 16-18) in a direction from the upper cutwater to lower cutwater (Col 2 Lns 16-18, Fig 2) and out the pump discharge (Col 2 Lns 16-18),
the upper cutwater being configured on an upper cutwater axis (plane parallel and passing through the upper cutwater and the axis of rotation of impeller) with respect to the pump inlet (Fig 2), 
the lower cutwater being configured on a lower cutwater axis (plane parallel and passing through the lower cutwater and the axis of rotation of impeller) with respect to the pump inlet (Fig 2), 
the upper cutwater axis and the lower cutwater axis being radially displaced at an angle α in radial separation with respect to the pump inlet and in the direction of the fluid flowing in the volute from the upper cutwater to the lower cutwater and out the pump discharge (angle formed about impeller axis of rotation between most upstream portion of splitter element 8 and lower cutwater, Fig 2); 
the upper cutwater throat area being dimensioned so that the upper cutwater throat area and the lower cutwater throat area provide substantially equal flow velocity at both the upper cutwater and the lower cutwater in response to an angular sweep of the fluid being pumped (Col 3, Lns 14-15); and 
the end of passage for the upper cutwater being dimensioned with an upper cutwater passage area so that upper and lower cutwater passage areas at the pump discharge are balanced as a function of differing rates of flow of the fluid being pumped therein and so that the fluid being pumped from associated ends of the upper and lower cutwater passage areas meets at the pump discharge with a substantially equal velocity (Fig 2, Col 3 Lns 14-15).
(ii) Pawlicki does not explicitly disclose wherein: 
the angle α is substantially less than 180˚, wherein the angle α is in a range of between 100˚ and 120˚ (as claimed in claim 3), nor wherein the angle α is in a range of between about 108˚ and about 110˚ (as claimed in claim 6);
the upper cutwater throat area is dimensioned to be greater than and not equal to the lower cutwater throat area, and 
the end of passage for the upper cutwater being dimensioned with an upper cutwater passage area that is greater than and not equal to a corresponding lower cutwater passage area of the corresponding end of passage for the lower cutwater.

(iv) Bross is also in the field of pump housings (see title) and teaches: 
a centrifugal pump housing (1) which comprises a lower cutwater (housing lip 4) and an upper cutwater (upstream edge 13), 
wherein varying the position of the upper cutwater influences a radial force characteristic (Col 5 Lns 65-67), 
wherein the location of the upper cutwater in relation to the lower cutwater may be changed to adapt to particular spiral shapes of the housing and different impellers of the pump (Col 5 Lns 60-63), and 
wherein it is desirable to reduce the radial force characteristic (Col 2 Lns 2-4).  
Therefore, the angle α (the angle α being the angular circumferential position of the upper cutwater in relation to the lower cutwater) is recognized in the prior art as a result effective variable (Col 5 Lns 60-67).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper cutwater as disclosed by Pawlicki to form an angle α which falls within the above aforementioned ranges through routine optimization of a result effective variable for the purpose of achieving optimal radial force characteristics for a particular pump housing and impeller combination.  See MPEP 2144.05(II).  
(vi) La Bour is also in the field of centrifugal pumps (see title) and teaches: 
an end of passage for an upper cutwater passage (flow passage between edge 99 and wall 87, Fig 9), 
an end of passage for a lower cutwater passage (flow passage between edge 99 and inner wall 86, Fig 9), 
wherein the end passage for an upper cutwater passage has an area greater than an area of the end of passage for a lower cutwater passage (Fig 9), 
the areas of the end passages being balanced such that the flow from each end passage for the upper and lower cutwater passages are parallel and have the same velocity (Page 2 Col 1 Lns 14-20) and further wherein the flow through respective passageways provide equal pressure and flow around the impeller (Col 2 Lns 21-24).
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of passages as taught by the proposed combination to be balanced as taught by La Bour for the purpose of minimizing shock (Col 2 Lns 14-20). 
(ix) The Examiner notes that: 
reducing the angle α of Pawlicki to that of the proposed combination will increase the proportion of pump flow discharged from the end passage of the upper cutwater passage and reduce the proportion of pump flow discharged from the end passage of the lower cutwater passage, 
the flow per unit area is the same for both end passages, and
the end passage of the upper cutwater passage has a higher proportion of flow than the lower cutwater passage, 
therefore the end passage of the upper cutwater passage must have a larger area than the end passage of the lower cutwater passage.
(x) The Applicant has established no criticality of the upper cutwater throat area being greater than and not equal to the lower cutwater throat area nor disclosed any new or unexpected results.  
(xi) La Bour
the throats of each cutwater passage is sized to the characteristics of the pump such that maximum velocity of the fluid occurs at the throat (Page 2 Col 1 Lns 10-13), and 
improperly sized throats of respective cutwater passageways result in one of the cutwater passageways imparting useless work to be done on the fluid thereby reducing efficiency (Page 2 Col 1 Lns 26-31).
Therefore, the relative sizing of upper and lower cutwater throats with respect to each other is recognized in the prior art as a result effective variable.  
(xi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower cutwater throats as taught by the proposed combination such that the upper cutwater throat area is greater than the lower cutwater throat area as a matter of routine optimization of a result effective variable for the purpose of avoiding wasted work and reduced efficiency (La Bour: Page 2 Col 1 Lns 26-31). See MPEP 2144.05(II).
(b) Regarding claim 4:
(i) Pawlicki discloses a volute for a pump (see title) comprising: 
a volute wall (volute casing 1); 
a pump inlet (4, Fig 2) for receiving a fluid being pumped (claim 1); 
a pump discharge (5, Fig 2) for providing the fluid being pumped (Fig 2); and 
a casing vane (splitter element 8) configured on the volute wall forming double volutes in the volute (Fig 2) and being configured with an upper cutwater (most upstream distal end of splitter element 8) farthest from the pump discharge (Fig 2) defining an upper cutwater throat area (minimum cross sectional area of channel 7) and an end of passage for the upper cutwater (Fig 2), and 
also configured with a lower cutwater (sharp corner portion of volute casing 1 near downstream distal end vane 8, Fig 2) closest to the pump discharge (Fig 2) defining a lower cutwater throat (minimum cross sectional area of channel 6) and a corresponding end of passage for the lower cutwater (Fig 2); 
the upper cutwater throat area being dimensioned so that the upper cutwater throat area and the lower cutwater throat area provide substantially equal flow velocity at both the upper cutwater and the lower cutwater in response to an angular sweep of the fluid being pumped (Fig 2, Col 3 Lns 14-15) so that the fluid being pumped from associated ends of the upper and lower cutwater passage areas meets at the pump discharge with a substantially equal velocity (end of passage for upper and lower cutwater passage areas are substantially identical which have equal velocity at the outlet as the flow is split into equal parts by the upper cutwater, Col 3 Lns 14-15).
(ii) Pawlicki does not explicitly disclose:
The upper cutwater throat area being dimensioned to be greater than and not equal to the lower cutwater throat area, 
the end of passage for the upper cutwater being dimensioned with an upper cutwater passage area that is greater than and not equal to a corresponding lower cutwater passage area of the corresponding end of passage for the lower cutwater so that upper and lower cutwater passage areas at the pump discharge are balanced as a function of differing rates of flow of the fluid being pumped therein, nor
wherein the upper cutwater and the lower cutwater are radially displaced at an angle α that is in a range of between about 108˚ and about 110˚.
 (iii) The Applicant has established no criticality of the above aforementioned angle ranges nor disclosed any new or unexpected results.  
Bross is also in the field of pump housings (see title) and teaches: 
a centrifugal pump housing (1) which comprises a lower cutwater (housing lip 4) and an upper cutwater (upstream edge 13), 
wherein varying the position of the upper cutwater influences a radial force characteristic (Col 5 Lns 65-67), 
wherein the location of the upper cutwater in relation to the lower cutwater may be changed to adapt to particular spiral shapes of the housing and different impellers of the pump (Col 5 Lns 60-63), and 
wherein it is desirable to reduce the radial force characteristic (Col 2 Lns 2-4).  
Therefore, the angle α (the angle α being the angular circumferential position of the upper cutwater in relation to the lower cutwater) is recognized in the prior art as a result effective variable (Col 5 Lns 60-67).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper cutwater as disclosed by Pawlicki to form an angle α which falls within the above aforementioned ranges through routine optimization of a result effective variable for the purpose of achieving optimal radial force characteristics for a particular pump housing and impeller combination.  See MPEP 2144.05(II).  
(vi) La Bour is also in the field of centrifugal pumps (see title) and teaches: 
an end of passage for an upper cutwater passage (flow passage between edge 99 and wall 87, Fig 9), 
an end of passage for a lower cutwater passage (flow passage between edge 99 and inner wall 86, Fig 9), 
wherein the end passage for an upper cutwater passage has an area greater than an area of the end of passage for a lower cutwater passage (Fig 9), 
the areas of the end passages being balanced such that the flow from each end passage for the upper and lower cutwater passages are parallel and have the same velocity (Page 2 Col 1 Lns 14-20) and further wherein the flow through respective passageways provide equal pressure and flow around the impeller (Col 2 Lns 21-24).
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of passages as taught by the proposed combination to be balanced as taught by La Bour for the purpose of minimizing shock (Col 2 Lns 14-20). 
(ix) The Examiner notes that: 
reducing the angle α of Pawlicki to that of the proposed combination will increase the proportion of pump flow discharged from the end passage of the upper cutwater passage and reduce the proportion of pump flow discharged from the end passage of the lower cutwater passage, 
the flow per unit area is the same for both end passages, and
the end passage of the upper cutwater passage has a higher proportion of flow than the lower cutwater passage, 
therefore the end passage of the upper cutwater passage must have a larger area than the end passage of the lower cutwater passage.
(x) The Applicant has established no criticality of the upper cutwater throat area being greater than and not equal to the lower cutwater throat area nor disclosed any new or unexpected results.  
(xi) La Bour further teaches wherein: 
the throats of each cutwater passage is sized to the characteristics of the pump such that maximum velocity of the fluid occurs at the throat (Page 2 Col 1 Lns 10-13), and 
improperly sized throats of respective cutwater passageways result in one of the cutwater passageways imparting useless work to be done on the fluid thereby reducing efficiency (Page 2 Col 1 Lns 26-31).
Therefore, the relative sizing of upper and lower cutwater throats with respect to each other is recognized in the prior art as a result effective variable.  
(xi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower cutwater throats as taught by the proposed combination such that the upper cutwater throat area is greater than the lower cutwater throat area as a matter of routine optimization of a result effective variable for the purpose of avoiding wasted work and reduced efficiency (La Bour: Page 2 Col 1 Lns 26-31). See MPEP 2144.05(II).
(b) Regarding claim 5:
(i) Pawlicki further discloses wherein the volute forms part of a double volute (see title) pump having an impeller (3) with impeller vanes and being arranged in one of the double volutes in the volute (Fig 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/BRIAN P WOLCOTT/               Primary Examiner, Art Unit 3745